In a proceeding pursuant to sections 330 and 333 of the Election Law, by a candidate for the office of member of the Republican County Committee at a primary election held in and for an election district in the County of Suffolk, the appeal is from portions of a judgment dated November 21, 1955 which adjudged that respondent Le Vanda was entitled to a complete recount and recanvass of all ballots which were cast in said primary election, and that said respondent and appellant each received the identical number of votes, constituting the second highest number of votes for the office, that neither of said candidates was elected to such office at said election, and that a vacancy resulted for the remaining party office of Republican County Committeeman in said election district, to be filled in accordance with law. The notice of appeal also states that appeal is taken from a “ portion of the judgment herein of the Supreme Court, Suffolk County * * * on the 22nd day of September, 1955.” Judgment, insofar as appealed from, unanimously affirmed, without costs. No opinion. Appeal from a “portion of the judgment herein of the Supreme Court, Suffolk County * * 1 on the 22nd day of September, 1955” dismissed, without costs. No such judgment is printed in the record. The record does not disclose that any appeal has been taken from the order dated September *76615, 1955, printed in the record and labeled “ Order Appealed From ”, which directs a recanvass of ballots cast at the primary election in the aforesaid election district. Present — Holán, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.